Citation Nr: 1113210	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-17 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include as secondary to a service connected disability.

2.  Entitlement to an evaluation in excess of 30 percent for common variable immunodeficiency, diagnosed as hypogammaglobulinemia.

3.  Entitlement to an evaluation in excess of 10 percent for bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1976 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This case has been before the Board twice previously.  In June 2009, the Board remanded the matters to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  At that time the Board also recharacterized the issue regarding a psychiatric disability to reflect that the claim had been previously denied, and new and material evidence was required to reopen the claim.

In June 2010, the Board again remanded the claims for additional development, and for scheduling of a hearing before the Board, to be held at the RO (Travel Board).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO properly and timely notified the Veteran that a hearing before a Veterans Law Judge had been scheduled for November 2010.  The Veteran failed to report for his Travel Board hearing, however.  On the same day, the Veteran contacted the RO to inform them that he had attempted to report, but the care facility he was residing at "would not take him."  He requested rescheduling of his hearing, but asked that it be conducted via videoconference from the RO.  

When a Veteran fails to report for a scheduled Board hearing without a request for postponement, the hearing request is considered withdrawn.  Another hearing will not be scheduled unless the Veteran shows good cause for the failure to appear and the failure to timely request postponement.  The Veteran must file a motion for rescheduling, which must be ruled on by the Veterans Law Judge who would have presided at the missed hearing.  38 C.F.R. § 20.704(d).

The Veteran's November 2010 telephone contact with the RO notifying VA of his reason for the failure to appear and to request a new hearing has been accepted as a motion for rescheduling.  The Veterans Law Judge scheduled to preside over the hearing has granted that motion.  His stated reason, the absence of transportation, is considered good cause, and his statements indicate that he was attempting to secure transportation through the day of the hearing.

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Board video hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board from the St. Petersburg RO.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


